Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of Group II, Claims 4-7 in the reply filed on 26 July 2022 is acknowledged. Claims 1-3 and 8-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 4-7 are objected to because of the following informalities:  the preamble of Claim 4 should begin with “A pack” to clearly use “pack” in noun form. Claims 5-7 should begin with “The pack” to clearly refer to “Pack” recited in Claim 4. Appropriate correction is required.
Also, Claim 6 recites “wherein the flexible film is configured overwrapping the spout in its entirety…” It appears the language contains grammatical errors. Applicant may intend to recite “wherein the flexible film is configured to overwrap the spout in its entirety…” Appropriate correction is required. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 4, the claim recites “comprising at least two parts” in line 2 indicating two or more parts are possible, but proceeds to recite  “at least one of the two parts” in line 3 and “of the two parts” in line 5 which therefore limits the spout to only two parts; therefore, it is not clear if having more than two parts is optional or not. Applicant can overcome this rejection by amending “such that at least one of the two parts” to read “such that at least one of the at least two parts” and “of the two parts” to read “of the at least two parts”. Appropriate correction is required. 
Also, the term “presenting” in line 4 is indefinite because it is not clear as to how “presenting” is being used to modify the member since “presenting” can indicate a visual feature. This rejection can be overcome by changing the term “presenting” to “comprising” to positively recite the structure that follows the term. 
Also, the term “measurable resistance” in claim 4 is a relative term which renders the claim indefinite. The term “measurable” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. In other words, it is not clear as to how much resistance can constitute as being “measurable”. 
Also, the limitation “and/or to the relative movement of the two parts of the spout” is unclear as to what the limitation is being grouped to via the conjunction “and/or”. That is, is the limitation supposed to read “a member presenting a measurable resistance…to the relative movement of the two parts of the spout” or “a member presenting a measurable resistance to being connected…to the two parts of the spout”. 
Also, Claim 4 recites the limitation "the information on the product" in the second to last line.  There is insufficient antecedent basis for this limitation in the claim. 
Also, Claim 4 recites the limitation "the processing of the product" in the last line.  There is insufficient antecedent basis for this limitation in the claim. 
Claims 5-7 are rejected based on their dependency on a rejected claim. 
Regarding Claim 6,  the claim recites the limitation "the part of the spout which is in direct communication with the inner volume of the container" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 
Regarding Claim 7,  the claim recites the limitation "the injection" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weijers (US 2013/0011521).
Regarding Claim 4, Weijers discloses a pack for preparing a beverage product (capsule 100) comprising a spout comprising at least two parts relatively moveable with respect to each other (first part 101 and cap 102, see Fig. 1A and 1C) such that at least one of the two parts of the spout comprises a member (tab 114) presenting a measurable resistance to being connected to the relative movement of the two parts of the spout (see paragraph 69 and 70), the member further comprising one or a plurality of indents or bumps (machine readable information marking, paragraph 70) and a container configured to comprise a product to prepare the food or beverage product (interior space S, see Fig. 1B), wherein the one or plurality of indents or bumps configure a code comprising the information on the product inside the container and/or on the processing of the said product (tactile or relief code, paragraph 69 and 86).
Regarding Claim 7, Weijers further teaches a pack configured for allowing the injection of a fluid through the spout and to create a jet inside the volume of the container to prepare the food or beverage product (paragraph 55).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Weijers (US 2013/0011521).
Regarding Claim 5, Weijers is silent to wherein the container is configured by at least one flexible film folded in order to shape an enclosed space where the food or beverage product is arranged. However, Weijers also teaches a second embodiment where the spout is wrapped by a flexible film (sheets 530 and 531, paragraph 72)  folded in order to shape an enclosed space where the food or beverage product is arranged (paragraph 72). The flexible film body allows deformation which expedites the dispensing when compressed by a plunger (paragraph 91). Therefore, since Weijers notes that elements and aspects discussed for or in relation with a particular embodiment may be suitably combined with elements with aspects of other embodiments (paragraph 109), it would have been obvious to one of ordinary skill in the art to combined the spout having the two relatively movable parts with the flexible film container for the purposing of expediting the dispensing of the beverage from the container via an actuator. 
Regarding Claim 6, Weijers further teaches wherein the flexible film is configured to overwrap the spout in its entirety except for the part of the spout which is in direct communication with the inner volume of the container (see Fig 6 where it is construed that the exposed part of the spout is a single part that, as a whole, is in direct communication with the inner volume of the container).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 5-8 of copending Application No. 16/958281 (reference application) in view of Weijers (US 2013/0011521). This is a provisional nonstatutory double patenting rejection.
Regarding Claim 4, copending claim 5 discloses a pack for preparing a food or beverage product comprising a spout comprising at least two parts relatively movable with respect to each other such that at least one of the two parts of the spout comprises member presenting a measurable resistance to being connected to an engaging part of a beverage preparation device and/or to the relative movement of the two parts of the spout and a container configured to comprise a product to prepare the food or beverage product. The copending claim is silent to wherein the member further comprises one or a plurality of indents or bumps and wherein the one or plurality of indents or bumps configure a code comprising the information on the product inside the container and/or on the processing of the product. Weijers is relied on to teach a pack comprising a spout which engages with a beverage preparation device (see abstract), where the spout (cap 102) comprises a member (tab 114) which comprises a plurality of indents or bumps (tactile or relief codes, paragraph 69) which provides the preparation device information on processing the food ingredients (paragraph 86). Since both the pack of the claim and the pack of Weijers are directed to beverage capsules processed by a beverage preparation device through injection of liquids, it would have been obvious to one of ordinary skill in the art to provide machine readable codes such as tactile codes to provide information to the preparation device for preparing the beverage stored within the pack. 
Regarding Claims 5-7, the claims are disclosed by copending claims 6-8, respectively. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        


/VIREN A THAKUR/Primary Examiner, Art Unit 1792